Citation Nr: 0939978	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-37 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  

In May 2009, the Board remanded the issues on appeal to 
afford the Veteran a VA examination.  Such was obtained in 
August 2009.  As will be discussed more thoroughly below, the 
examination is adequate upon which to base a determination.  
Thus, the Board finds that VA has substantially complied with 
the Board's May 2009 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with). 

The Board received additional information that has not been 
reviewed by the RO in the first instance in October 2009.  
However, this evidence is essentially duplicative of his 
reports to the August 2009 VA examiner.  Thus, it was not 
necessary to obtain a waiver in this matter.  38 C.F.R. 
§ 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Hearing loss was not manifested during service, or within 
one year thereafter, and therefore, hearing loss has not been 
shown to be causally or etiologically related to military 
service, and may not be presumed to be causally or 
etiologically related to military service.

3.  Tinnitus has not been shown to be causally or 
etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service, and may 
not be presumed to have had its onset in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) 
(2009).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in February 2006 with regard to 
the claims for service connection for hearing loss and 
tinnitus.  The letter addressed all of the notice elements 
and was sent prior to the initial unfavorable decision by the 
AOJ in June 2006.  In an April 2006 letter, the Veteran was 
provided with notice that addresses the relevant rating 
criteria and effective date provisions.  Any defect in the 
timing of the notice was harmless error as service connection 
is being denied for both claims, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims for hearing loss 
and tinnitus.  All available service treatment records as 
well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  

Pursuant to the Board's May 2009 remand, a VA examination 
with respect to the claims was obtained in August 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a reading of the service and 
post-service medical records in the Veteran's claims file.  
It considered all of the pertinent evidence of record, to 
include the Veteran's service and post-service records and 
the statements of the Veteran, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination and opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Veteran contends that he developed hearing loss and 
tinnitus from noise exposure during basic training.  He 
asserts that he trained for the infantry and fired weapons 
without hearing protection.  In his July 2006 notice of 
disagreement (NOD), the Veteran stated that during service he 
asked others to repeat what was said and experienced ringing 
in his ears.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for hearing 
loss and tinnitus.  His service treatment records reflect no 
complaints, treatment, findings, or diagnoses of hearing loss 
or tinnitus.  Importantly, his January 1954 separation 
examination noted that his ears and drums were clinically 
normal and his bilateral whispered and spoken voice scores 
were 15/15.  As such, hearing loss and tinnitus were not 
shown during service.

In fact, the first post-service notation of hearing loss was 
in an April 1980 private medical record from W.G.H.  The 
Veteran reported that he had been exposed to loud industrial 
sounds without proper ear protection.  The results of the 
examination indicated hearing within normal limits up to 2000 
hz bilaterally, sloping to mild to moderate sensorineural 
loss for the right ear and a moderate to severe predominately 
sensorineural hearing loss for the left ear.  The next record 
of hearing loss was in July 1987, where the Veteran was noted 
to have occupational noise exposure for forty years and 
constant bilateral tinnitus.  The impression was bilateral 
moderate to severe sensory loss.  The Board notes that the 
first finding of hearing loss was in 1980 and the first 
finding of tinnitus was in 1987, approximately 26 and 33 
years after his separation from service, respectively.   In a 
September 2001 VA treatment record, the Veteran reported 
military noise exposure but denied occupational noise 
exposure.  He denied occupational noise exposure again during 
his August 2009 hearing and in his October 2009 statement, 
asserted that he never worked in an industrial setting.  He 
also denied tinnitus in VA records dated in 2001 and 2005.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this case, the Board finds it particularly significant 
that when the Veteran was asked to provide background 
information about his hearing loss and tinnitus in the 1980s, 
he reported that he has been exposed to occupational noise 
for 40 years.  There was no mention of noise exposure from 
his military service.  In fact, it was not until 2001 that he 
mentioned military noise exposure.  The Board notes the 
contradictory evidence provided by the Veteran regarding 
whether he had post-service occupational noise exposure.  In 
this case, the Board affords more probative value to his 
earlier reports in the 1980s that he was exposed to loud 
industrial noise as this record was created closer in time to 
the Veteran's separation from service.  The Board notes that 
not only may the Veteran's memory be dimmed with time, but 
self interest may play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(interest may affect the credibility of testimony); cf. Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Thus, the Board finds 
the absence of complaints or findings of hearing loss and 
tinnitus during service, the decades long evidentiary gap 
between the Veteran's separation from service and first 
findings of hearing loss and tinnitus, as well as evidence of 
decades long occupational noise exposure to be persuasive 
evidence against the claim.  

In August 2009, the Veteran underwent a VA examination in 
connection with his claims.  The Veteran reported that he was 
unsure when his hearing loss first started and was unsure how 
long he had experienced tinnitus.  He asserted in his October 
2009 statement that he could not recall when he first 
experienced tinnitus but contended that it has increased in 
severity since his separation from the military.  The 
examiner opined that bilateral hearing loss was less likely 
as not caused by or a result of active service or any 
incident therein.  The examiner reasoned that the Veteran's 
hearing was not tested anytime after January 1952 while in 
service, and therefore was unable to tell whether the 
Veteran's hearing loss had its onset in service.  The 
examiner noted that it was possible that the Veteran acquired 
some degree of hearing loss from basic training.  However, 
the examiner referenced the April 1980 private record which 
noted exposure to loud industrial noise without hearing 
protection, and found this to be the more likely etiology of 
the hearing loss found at that time.  Moreover, the examiner 
stated that the Veteran's hearing loss continued to get worse 
over the years but those changes could not be attributed to 
the military exposure, as he was no longer around noise from 
the military.  Regarding tinnitus, the examiner noted that 
the Veteran denied tinnitus in 2001 and 2005 and was unsure 
when it started.  The examiner concluded that due to the 
apparent recent onset, the tinnitus was less likely as not 
related to military service.

The Board affords the August 2009 VA examiner's opinions 
great probative value as they are based on a thorough review 
of the evidence of record and her experience as an 
audiologist.  Although the examiner noted that it was 
possible that the Veteran acquired some degree of hearing 
loss from basic training, based on the April 1980 record, she 
determined that the more likely etiology of the hearing loss 
was from industrial noise exposure.  The examiner reasoned 
that the worsening of the Veteran's hearing loss from 1980 on 
could not be attributed to the military exposure, as he was 
no longer around noise from the military.  Moreover, the 
examiner specifically referenced the other medical evidence 
of record as well as the contentions of the Veteran when 
rendering her opinion, as noted above.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Further, it is consistent with 
the other evidence of record and supported by a detailed 
rationale.  As reflected above, the Board has assigned more 
probative value to the evidence indicating that the Veteran 
had post-service noise exposure and the denial of tinnitus 
until many years after service.  Thus, the Board affords this 
opinion great probative value.  

The Board acknowledges the Veteran's statements that he was 
exposed to acoustic trauma during service, asked others to 
repeat themselves during service, and experienced ringing in 
his ears during service.  Regarding the Veteran's statements, 
the Board acknowledges that he is competent to give evidence 
about what he experienced.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, evening assuming the forgoing, the missing element 
is a nexus to military service.  In his regard, the evidence 
does not show, nor has the Veteran contended, that he has 
experienced hearing loss or tinnitus continuously since 
service.  Importantly, in his November 2006 Form 9 and during 
his August 2009 VA examination, the Veteran was unable to 
recall when his hearing loss and tinnitus first began.  He 
specifically denied tinnitus when asked if he had it in 2001 
and 2005.  As noted above, the Board has found it significant 
that the 1980 records, the earliest records pertaining to 
these disabilities, note a history of industrial noise 
exposure for many years without hearing protection.  See 
generally Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence can have greater probative value 
than history as reported by the veteran).  Thus, after 
considering all the forgoing, the Board finds that the more 
persuasive evidence of record indicates that the Veteran did 
not develop hearing loss or tinnitus until many years after 
separation from service and does not indicate a link between 
the Veterans's hearing loss and tinnitus and military 
service.   

In conclusion, the veteran has been shown to have hearing 
loss and tinnitus.  The service treatment records were absent 
for any indications of hearing loss and tinnitus and the 
first reports of such were not until many years after 
separation.  Additionally, the competent medical evidence 
does not reveal a nexus to hearing loss or tinnitus occurring 
in service.  Although the Veteran might sincerely believe 
that his hearing loss and tinnitus are related to service, 
he, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, the 
evidence does not support service connection for hearing loss 
by a presumptive basis because there is no competent medical 
evidence showing that the Veteran's hearing loss manifested 
itself to a degree of 10 percent or more within one year from 
the date of his separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  As such, service connection for 
hearing loss and tinnitus must be denied.  38 C.F.R. § 3.303.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


